DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 7-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0338358 A1 [Owen] US 2014/0035943 A1 [Statham].

Regarding Claim 1:
Owen teaches a method of examining a sample using a charged particle microscope (para 17), comprising: 
Providing a charged particle beam, as well as a sample (Fig. 2); 
Scanning said charged particle beam over at least part of said sample (para 46); 
Obtaining, using a first detector, measured detector signals corresponding to emissions of a first type from the sample at a plurality of sample positions (para 48); 
Providing a set of data class elements, wherein each data class element relates an expected detector signal to a corresponding sample information value (paras 43-45, 59 describes such data class elements as mineral definitions); 
Processing said measured detector signals (para 49), wherein said processing comprises, for each of the plurality of sample positions: 
Comparing said measured detector signals to said set of data class elements (Fig. 5 (510-512)); 
Determining at least one probability that said measured detector signals belong to a certain one of said set of data class elements (paras 54, 56); and 

Generating an image representing said plurality of sample positions with corresponding sample information values and corresponding probabilities (para 113)
However, Owen fails to teach that the image is a grey-scale image including color information to represent the sample information values and corresponding probabilities. 
Statham teaches presenting data with a grey-scale image including color information in order to show combinations of information together. Applying the data presentation technique to the information generated by Owen would yield a grey-scale image demonstrating the positions with HSV colors representing sample information and probabilities. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the grey-scale/HSV data presentation scheme of Statham in Owen. One would have been motivated to do so since this provide the data of Owen in a format that allows for easy interpretation and combination.

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, wherein said set of data class elements is at least partly pre-defined (Owen abstract-mineral definitions are predefined in that they have known names, e.g. Feldspar). 

Regarding Claim 3:
Owen paras 93-96). 

Regarding Claim 4:
The modified invention of claim 2 teaches the method according to claim 2, wherein said set of data class elements is at least partly determined by means of a processing unit (Owen Fig. 5 (504), para 117). 

Regarding Claim 7:
The modified invention of claim 1 teaches the method according to claim 1, but fails to teach the method comprising the step of providing, with reference to an HSV color space, a set of colors representing said set of data class elements, and using said set of colors for providing said image. 
Statham teaches an image processing method for material analysis (abstract) including a step of providing, with reference to a hue saturation value HSV color space (para 47), a set of colors representing said set of data class elements (para 40, abstract), and using said set of colors for providing said image(para 40-43, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the sample information and probabilities of Owen. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 8:
The modified invention of claim 7 teaches the method according to claim 7, wherein said set of colors uses hue information for encoding said data class elements (Statham para 47). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the sample information of Owen as hues. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 9:
The modified invention of claim 7 teaches the method according to claim 7, wherein said set of colors uses hue information and/or saturation information for encoding said probability (Statham para 47). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the probabilities of Owen as saturation. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 10:
The modified invention of claim 9 teaches the method according to claim 9, wherein encoding said probability comprises mixing two or more hues associated with a corresponding two or more data class elements (Statham para 47). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the probabilities of Owen as Owen as multiple different hues. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 11:
The modified invention of claim 10 teaches the method according to claim 10, further comprising the step of detecting, using a second detector, emissions of a second type from the sample in response to the beam scanned over the area of the sample (Owen para 60 –BSE detector), and using value information for encoding said emissions of said second type in said image (Owen para 113- displaying mineral matches would entail displaying value information encoding BSE info). 

Regarding Claim 12:
The modified invention of claim 1teaches the method according to claim 1, wherein said first detector is used for obtaining spectral information of detected emissions of the first type (Owen para 46, Fig. 2 (240)). 

Regarding Claim 13:
Owen teaches a charged particle microscope for examining a sample (Fig. 2), comprising: 
an optics column (Fig. 2 (241)), including a charged particle source ((253)), a final probe forming lens ((258)) and a scanner ((260)), for focusing a beam of charged particles emitted from said charged particle source onto a specimen (Fig. 2); 

a first detector for detecting emissions of a first type originating from said specimen in response to the incidence of charged particles emitted from said charged particle source ((240)); and 
a control unit and a processing device ((220)) connected to said first detector (see Fig. 2); 
wherein said charged particle microscope is arranged to: 
Scan said charged particle beam over at least part of said specimen (para 46); 
Obtain, using the first detector, measured detector signals corresponding to emissions of a first type from the specimen at a plurality of sample positions (para 48); 
Provide a set of data class elements, wherein each data class element relates an expected detector signal to a corresponding sample information value (paras 43-45, 59 describes such data class elements as mineral definitions); 
Process said measured detector signals (para 49), wherein said processing comprises, for each of the plurality of sample positions: 
Comparing said measured detector signals to said expected detector signals of said set of data class elements (Fig. 5 (510-512)); 
Determining at least one probability that said measured detector signals belong to a certain one of said set of data class elements based on the comparison (paras 54, 56); and 
Assigning at least one sample information value and said at least one probability to said sample position (para 113); and 

However, Owen fails to teach that the image is a grey-scale image including color information to represent the sample information values and corresponding probabilities. 
Statham teaches presenting data with a grey-scale image including color information in order to show combinations of information together. Applying the data presentation technique to the information generated by Owen would yield a grey-scale image demonstrating the positions with HSV colors representing sample information and probabilities. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the grey-scale/HSV data presentation scheme of Statham in Owen. One would have been motivated to do so since this provide the data of Owen in a format that allows for easy interpretation and combination.

Regarding Claim 14:
The modified invention of claim 13 teaches the charged particle microscope of claim 13, but fails to teach that represent in data said plurality of sample positions with corresponding sample information values and corresponding probabilities includes represent said plurality of sample positions with corresponding sample information values and corresponding probabilities in color information of an image. 
Statham teaches an image processing method for material analysis (abstract) including a representing said plurality of sample positions’ analytical data in color information of an image e (para 47), a set of colors representing said set of data class elements (paras 40-43, 47, abstract).
Statham to show the sample information and probabilities of Owen. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 15:
The modified invention of claim 14 teaches the charged particle microscope of claim 14, further comprising a second detector for detecting emissions of a second type from the sample in response to the beam scanned over the area of the sample (Owen para 60, BSE detector), and said charged particle microscope is further arranged to use value information for encoding said emissions of said second type (Owen para 60) in said image (Statham para 40-43, 47). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the BSE derived information of Owen as another hue. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.

Regarding Claim 17:
Owen teaches a method of examining a sample using a charged particle microscope (abstract, Fig. 2), comprising: 
Scanning a charged particle beam over at least part of the sample (para 46); 
Obtaining measured detector signals at a plurality of sample positions (para 48); 

Processing said measured detector signals (para 49), wherein said processing comprises, for each of the plurality of sample positions: 
Determining similarities between said measured detector signals and said expected detector signals of said set of data class elements (para 53, Fig. 5 (510-512)); 
Determining at least one probability that said measured detector signals belong to a certain one of said set of data class elements based on the determined similarities (paras 54, 56); and 
Assigning at least one sample information value and said at least one probability to said sample position (para 113); and 
Generating an image representing said plurality of sample positions with corresponding sample information values and corresponding probabilities (para 113)
However, Owen fails to teach that the image is a grey-scale image including color information to represent the sample information values and corresponding probabilities. 
Statham teaches presenting data with a grey-scale image including color information in order to show combinations of information together. Applying the data presentation technique to the information generated by Owen would yield a grey-scale image demonstrating the positions with HSV colors representing sample information and probabilities. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the grey-scale/HSV data presentation scheme of Statham in Owen. One would have been motivated to Owen in a format that allows for easy interpretation and combination.

Claims 5, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Statham, and further in view of Hibbert, D. B., and N. Armstrong. "An introduction to Bayesian methods for analyzing chemistry data: Part II: A review of applications of Bayesian methods in chemistry." Chemometrics and Intelligent Laboratory Systems 97.2 (2009): 211-220 [hereinafter Hibbert].

Regarding Claim 5:
The modified invention of claim 1 teaches the method according to claim 1, but fails to teach that said at least one probability that said measured detector signals belong to a certain one of said set of data class elements is determined (Owen paras 54-56) in case a measured detector signal is categorized into at least two data class elements (this determination always occurs, so it also occurs in the above noted conditions).
However, Owen fails to teach that the determining uses a Bayesian operator. Hibbert teaches using Bayesian techniques, i.e. operators, to deconvolve spectra generated in analyzing a sample (abstract, section 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to use such Bayesian techniques in the invention of Owen in order to update the sample information.

Regarding Claim 16:
Owen paras 54-56). 
However, Owen fails to teach that the determining uses a Bayesian operator. Hibbert teaches using Bayesian techniques, i.e. operators, to deconvolve spectra generated in analyzing a sample (abstract, section 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to use such Bayesian techniques in the invention of Owen in order to update the sample information. 

Regarding Claim 18:
The modified invention of claim 17 teaches the method of claim 17, wherein determining at least one probability that said measured detector signals belong to a certain one of said set of data class elements includes determining said at least one probability that said measured detector signals belong to said set of data class element (Owen paras 54-56). 
However, Owen fails to teach that the determining uses a Bayesian operator. Hibbert teaches using Bayesian techniques, i.e. operators, to deconvolve spectra generated in analyzing a sample (abstract, section 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to use such Bayesian techniques in the invention of Owen in order to update the sample information. 

Regarding Claim 19:

Statham teaches an image processing method for material analysis (abstract) including a step of providing, with reference to an HSV color space (para 47), a set of hues representing said set of data class elements (para 40, abstract), and using said set of hues and saturation levels for encoding data in said image (para 40-43, abstract). To the extent that a given d
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the colored image processing of Statham to show the probabilities of Owen as saturation, and to show the multiple possibilities of sample information of Owen as multiple different mixed hues. One would have been motivated to do so since this would provide the data of Owen in a format that allow for easy interpretation and combination.



Claim Rejections - 35 USC § 112
Claims 5, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 16, and 18 recite using a 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 depends upon a cancelled claim, and as such, is indefinite. The claim will be interpreted as though it depends upon claim 10.

Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. 
Applicant argues that Claims 5, 16, 18-19 are not indefinite because of one ordinary skill in the art can understand the meaning and breadth of the claims. In particular, applicant asserts that a “Bayesian operator” is an operator which applies Bayes’ theorem to the similarities between measured and detected signals, and infers a probability that said measured signal belong to a data class element. This is not persuasive. While this definition might describe a Bayesian operator, it is offered without any support in the specification and a tenuous connection to the claimed subject matter. Furthermore, such a definition is not exclusive of other definition of Bayesian operator. Thus, the argument does not informed one of ordinary skill in the art of how 
Applicant argues that it would not have been obvious to present probabilities using color information in light of Statham. This is not persuasive. Owen describes presenting probabilities to a user. Statham demonstrates that sample analysis data can be presented by a grey-scale image overlaid with color information. Presenting the probabilities of Owen as such color information is a rote application of the display technique described by Statham, and amounts to little more than an aesthetic choice.

Claim Objections
Claim 13 is objected to because of the following informalities. The final limitation of claim 13 recites, “generate an image represent said plurality...” This phrase appears to have some grammatical issues that could be addressed in a number of ways.  Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881